354 S.W.3d 675 (2011)
Regina FURR, Plaintiff/Appellant,
v.
MISSOURI VETERANS HOME, An Agency of the State of Missouri, Defendant/Respondent.
No. ED 96912.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2011.
Elizabeth J. Ituarte, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Emily A. Dodge, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The plaintiff, Regina Furr, appeals the judgment entered by the Circuit Court of St. Louis County dismissing her petition pursuant to the Missouri Minimum Wage Law for underpayment of wages filed against the defendant, Missouri Veterans Home. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(5).